Citation Nr: 0314429	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of the veteran's right knee patellar 
tendonitis, currently evaluated as 10 percent disabling.  

2.  Evaluation of the veteran's left knee patellar 
tendonitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1978 to October 
1998.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral knee 
patellar tendonitis and assigned a noncompensable evaluation 
for that disability.  In February 2001, the Board remanded 
the veteran's appeal to the RO for additional action.  

In February 2002, the RO, in pertinent part, recharacterized 
the veteran's service-connected bilateral knee disability as 
right knee patellar tendonitis evaluated as 10 percent 
disabling and left knee patellar tendonitis evaluated as 10 
percent disabling.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
evaluations assigned for his service-connected right and left 
knee disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as evaluation of the veteran's right 
knee patellar tendonitis and left knee patellar tendonitis.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluations of the 
veteran's right and left knee disabilities to the Department 
of Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's right knee disability has been shown to be 
manifested by no more than a range of motion of 0 to 108 - 
112 degrees with pain, weakened movement, excess fatigability 
and incoordination; moderate joint instability; and no 
radiological abnormalities.  

2.  The veteran's left knee disability has been shown to be 
manifested by no more than a range of motion of 0 to 114 
degrees with pain, weakened movement, excess fatigability and 
incoordination, and no joint instability or radiological 
abnormalities.  




CONCLUSIONS OF LAW

1.  The veteran's right knee patellar tendonitis is 20 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee patellar tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the evaluation of the veteran's 
right and left knee disabilities, the Board observes that the 
VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


I.  Historical Review

The veteran's service medical records indicate that he was 
seen for knee complaints.  The report of the veteran's July 
1998 physical examination for service retirement indicates 
that the veteran underwent a right knee surgical procedure 
which included patellar tendon repair, cyst removal, and 
debridement.  On examination, the veteran exhibited a right 
knee surgical scar and essentially no other knee 
abnormalities.  The report of a January 1999 VA examination 
for compensation purposes states that the veteran exhibited a 
right knee range of motion of 0 to 112 degrees without pain; 
a left knee range of motion of 0 to 114 degrees without pain; 
and "good" bilateral knee stability.  In June 1999, the RO 
established service connection for bilateral knee patellar 
tendonitis and assigned a noncompensable evaluation for that 
disability.  In February 2002, the RO recharacterized the 
veteran's bilateral knee disability as right knee patellar 
tendonitis evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024 and 
left knee patellar tendonitis evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  


II.  Increased Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Tenosynovitis is to be 
evaluated as degenerative arthritis on the basis of 
limitation of motion of the affected joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent disability evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  The average normal range of motion of the knees 
is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2002).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the January 1999 VA examination for compensation purposes, 
the veteran complained of bilateral knee pain, soreness, 
stiffness, instability, giving way, locking, fatigability, 
and lack of endurance.  He reported that he occasionally used 
a knee brace.  The veteran was observed to "walk well 
without a limp."  On examination, the veteran exhibited a 
right knee range of motion of 0 to 112 degrees without pain; 
a left knee range of motion of 0 to 114 degrees without pain; 
and "good" bilateral knee stability.  Contemporaneous X-ray 
studies of the knees revealed no abnormities.  The veteran 
was diagnosed with right knee arthralgia with no functional 
loss due to pain.  

In his December 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that he experienced intermittent bilateral 
knee pain which impaired both his employment as a mechanic 
and his ability to climb stairs; to stoop; and to lift heavy 
items.  The veteran's bilateral knee pain necessitated his 
daily use of Motrin.  

VA clinical documentation dated in February 2000, May 2000, 
and May 2001 reflects that the veteran complained of chronic 
bilateral knee pain which was partially relieved by the use 
of Motrin.  At a June 2001 VA examination for compensation 
purposes, the veteran complained of right knee pain; 
intermittent left knee pain; and bilateral knee weakness, 
swelling, instability, fatigability, and lack of endurance.  
He reported that his knee disabilities necessitated that he 
cease working as a mechanic.  The veteran was noted to walk 
with a limp.  On examination, the veteran exhibited a right 
knee range of motion of -6 to 108 degrees with pain; a left 
knee range of motion of -2 to 126 degrees with pain; moderate 
right knee anterior and posterior instability; and edema.  
Contemporaneous X-ray studies of the knees were reported to 
be normal.  The veteran was diagnosed with right knee 
arthralgia with functional loss due to pain and left knee 
arthralgia.  The VA examiner commented that:  

He had significant limitation of motion 
on the examination today.  The knees do 
exhibit weakened movement, excess 
fatigability, and [in]coordination.  I do 
feel that these factors result in an 
additional loss of range of motion.  



A.  Right Knee

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
post-operative right knee disability has been shown to be 
manifested by significant actual and functional right knee 
limitation of motion due to pain and moderate joint 
instability.  A 10 percent evaluation is currently in effect 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5024.  The veteran's functional right knee limitation of 
motion has not been objectively shown to meet the criteria 
for assignment of a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
In the absence of evidence of such limitation of motion, the 
Board will turn to consideration of alternate criteria to 
ascertain whether a higher evaluation may be in order.  

At the most recent VA examination for compensation purposes 
of record, the examiner commented that the veteran exhibited 
moderate right knee instability.  While instability was not 
documented at the time of the examination in January 1999, 
the veteran did complain of instability.  Given the veteran's 
complaints and the examiners assessment of moderate 
instability on the later examination, it is concluded that 
the disability is now better rated under Diagnostic Code 5257 
and a 20 percent rating is in order.  In the absence of any 
objective evidence consistent with severe right knee 
instability or subluxation, the Board finds that a rating in 
excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  


B.  Left Knee

The veteran's left knee disability has been shown to be 
manifested by significant actual and functional joint 
limitation of motion due to pain.  A 10 percent evaluation is 
currently in effect under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024.  The veteran's left 
knee functional limitation of motion has not been objectively 
shown to approach either limitation of flexion to 45 degrees 
or limitation of extension to 10 degrees, the criteria 
required for assignment of a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
In the absence of such evidence, the veteran is in receipt of 
the maximum evaluation available under Diagnostic Codes 5003, 
5024.  In the absence of objective evidence of current left 
knee instability, the provisions of Diagnostic Code 5257 are 
not for application.  Therefore, the Board concludes that the 
current 10 percent evaluation adequately reflects the 
veteran's left knee disability picture.  


ORDER

A 20 percent evaluation for the veteran's right knee patellar 
tendonitis is granted subject to the regulations governing 
awards of monetary benefits.  

An evaluation in excess of 10 percent for the veteran's left 
knee patellar tendonitis is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

